Interim Decision #2330

MATTER OF PEERLESS INSURANCE COMPANY
•

•

In Bond Cancellation Proceedings
A-20580373; A-20580383; A-20580903;
A-20580905; A-20580907; & A-20580908

Decided by Regioytal dommissioner October 24, 1974
. ,
Where a proper and timely demand was made upon the obligor to produce the aliens for
deportation, the burden of proof was on the obligor to establish by probative evidence
that the aliens in fact left the United States prior to the date set for their surrender.
ON BEHALF OF OBLIGOR:

,

Self Represented

These matters are before the regional commissioner on appeal from
the decisions of the district dirketur declaring the immigration bonds to
have been breached.
The aliens are all natives and citizens of Mexico who entered the
United States illegally without inspection on - various dates at various
places across the Mexican-United States border and were all apprehended employed at a mushroom farm in or near Coeymans, New
York on February 13, 1974. Each was released from physical custody
upon the posting of the -delivery bonds of $1,000 each by Herbert L.
Goldstein; Esq., Attorney- iA Fact for the obligor. The bonds stipulate-in
pertinent part:
.... if said alien is released &mil 'custody and if the above obligor shall cause the said
alien to be produced toproduce hiniself to an immigration officer of the United States
upon each and every request of such officer until deportation proceedings in his case are
finally terminated or until the said Wields actually accepted by such immigration officer
for detention or deportation, then this obligation shall be void; otherwise it shall
inunediately become, due and payable . .
•

In a hearing before amimmigration judge on March 7, 1974 each alien
was found deportable and was granted the privilege of voluntary departure on or before April 7, 1974 with an alternate order of deportation to
Mexico in the event he did not depart voluntarily. The period for
voluntary departure was -extended to April 15, 1974 and thereafter on
April 22, 1974 in the absence of any evidence that the aliens had
departed, transportation arrangements were made by the Service and
the obligor was served notices to surrender each alien for deportation on
April 26, 1974. Similar notices were mailed to the individual aliens but
133

Interim Decision #2330
each of these notices was returned by the postal authorities marked
"unclaimed moved no order."
The aliens failed to surrender themselves and the obligor failed to
deliver the aliens to the Service on April 26, 1974 in accordance with the
demand made under the terms of the immigration bonds. The notices
dated April 29, 1974 declaring the bonds breached on April 26, 1974
followed.
The obligor bases each appeal on the same grounds. He alleges that
each alien left his employer's premises before April 7, 1974 the original
-

-

voluntary departure date set by the immigration judge. He argues that
since no proof has been adduced that the aliens did not return to Mexico

within the period granted •for voluntary departure that the decisions
declaring the bonds breached on April 26, 1974 were inconsistent with
the immigration judge's orders and should not have been served. The
obligor cites no legal or administrative precedent for his position.
The basic facts are not in dispute. A proper and timely demand was
made upon the obligor to produce the aliens. They were not produced
pursuant to the demand. The only question is the one raised by the
obligor on appeal by claiming that the Government's failure to prove
that the aliens did not depart from the 'United States prior to the date

set for their voluntary departure precludes a proper declaration that the
bonds were breached. While this is a defense which has been ruled
invalid previously in unreported decisions, we are aware of the relative
paucity of pdblished precedent decisions.involving analogous situations.
We will rely to some extent in the instant matter on the Matter of Don
Donaldson's Key Bail Service, 13 I. & N. Dec. 563. That decision held
that it was not necessary to show that the,alien had departed from the
United States prior to the expiration of voluntary departure authority
or prior to the date the demand of service of demand for surrender. It
held that upon establishment that the alien had departed from the

United States prior to the date demanded for, his surrender, the bond
was not breached. There is, however, a significant difference between
the circumstances in Matter of Donaldson's Key Bail Service and the
matters at hand. In Donaldson's the obligor produced persuasive
documentary evidence of the alien's departure from the United States.
In the matter before us the obligor adopts the position that the Government must p:rove that the aliens did not depart by a specific date. We
hold that the burden of proof to establish that the alien actually left the
United States before the date set for his surrender rests with the
obligor when he fails to produce the alien pursuant to a proper and
timely demand made upon him. To place the Service in a position of
having to prove that he did not so depart would constitute an unreasonable and unnecessary impediment to the administration of justice and
the immigration laws.
134

Interim Decision #2330
The record before us reflects no attempt by the obligor to furnish
probative evidence that the aliens did, in fact, depart from the United
States prior to April 26, 1974 even though a period of five months has
elapsed since the demand was made for their surrender.
In judicious consideration of all the evidence before us including
representations made on appeal we find that there has been a substan
tial violation of the stipulated conditions of the bonds causing the bonds
to be breached and collateral forfeited. (8 CPR 103.6(e)). Accordingly
the appeals will be dismissed.
It is ordered that the appeals be and are hereby dismissed.

•

135

